Title: To Alexander Hamilton from Marquis de Lafayette, 22 October 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



My dear Hamilton
Boston october the 22d 1784

Every step I move there Comes upon me a Happy Necessity to Change my plans. The Reception I met with in Boston no Words Can describe—at least it is impossible to Express what I Have felt. Gratitude as well as propriety Conspired With all other inducements to keep me Here Some time longer. Rhode island and New Hampshire I must visit—and intend embarking By the first or second day of next month for Virginia in the Nimph frigat which Has Been Sent on my Account. In less than four weeks time from this day I Hope to Be with Congress, and When my Business there is Concluded, will Come to New york where I Hope we will spend some days together. My stay in Your City Has Been too short—far inadequate to the feelings of my gratitude, and to the Marks of goodness Bestowed upon me. But this time I will Be some days longer with my New york friends.
Upon Reflecting to my Situation, my Circumstances, my love for America, and Yet the motives that might render it improper for Her, to employ me in a public Capacity, I have Confined myself to a plan which, at the same time it gratifies my Attachment, And Serves the United States, Cannot Have Any shadow of inconvenience—after Having told me they know my zeal, I wish Congress to add they want me to Continue those friendly and I might say patriotic exertions—that in Consequence of it, their Ministers at Home, and their Minister Abroad will Have a standing order to look to me as one whose information, and exertions will ever Be employed to the Service of the United States, and When they think it is Wanted to Communicate With me Upon the affairs of America—that Congress will, whenever I think it proper, Be glad of my Correspondance.
Upon that General scale, every Minister may Conceal from me what He pleases, may write to me, Only when He pleases, and should He ever think my assistance is wanting, He Has a title to ask, I Have one to give it—and my Commission with America is for ever Kept, without Giving jealousy, Upon Such a footing as will Remain at the disposition of Each public servant of Congress.
It seems to me, my dear friend, this idea already met with your approbation. In Case it does, do promote it with your delegates and others. If it does not, write it to me By the Bearer whom I send By land to Apologize to the General for my delays.
My affectionate Respects wait upon Mrs Hamilton. I give my Blessing to the little family—adieu   Yours forever

Lafayette

Our friend Knox Has Been Most affectionate and Kind to me.
I Have written to Wadsworth, and spoken to Bostonians Respecting the Baron’s ⟨affairs⟩. I wish to do the same in Virginia, Maryland and elsewhere.
